Citation Nr: 0803915	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

On December 18, 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for bilateral hearing loss as a result 
of exposure to herbicides are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of the appeal of the claim 
for service connection for polio are met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On December 18, 2007, the Board received a written statement 
from the veteran in which he expressed his intent to withdraw 
his appeal.  The statement also included the veteran's social 
security number and signature.  The Board finds that this 
document satisfies the criteria necessary to withdraw both 
issues that are the subject of this appeal.  See 38 C.F.R. § 
20.204 (2007).




ORDER

1. The appeal of the claim for service connection for 
bilateral hearing loss has been withdrawn and is therefore 
dismissed.

2.  The appeal of the claim for service connection for polio 
has been withdrawn and is therefore dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


